Exhibit 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

July 17, 2007

This Agreement, effective as of the above date (the “Effective Date”), is by and
between Vincent D. Assetta, currently residing at 224 Fourth Street, Beaver
Pennsylvania 15009 (the “Executive”), and WHEELING-PITTSBURGH STEEL CORPORATION,
a corporation organized under the laws of the State of Delaware (the “Company”)
and a wholly-owned subsidiary of WHEELING-PITTSBURGH CORPORATION, a corporation
also organized under the laws of the State of Delaware (the “Parent”). Upon the
Effective Date, the Employment Agreement, dated as of September 1, 2006 (the
“Prior Agreement”), between the Company and the Executive shall terminate and be
of no further force or effect (with the exception of the indemnification and
other provisions that are specifically provided in such agreement to survive
termination).

In consideration of the covenants and conditions herein contained and other good
and valuable consideration, receipt of which is hereby acknowledged by each
party, and intending to be legally bound, the parties hereby agree as follows:

 

1. EMPLOYMENT.

The Company shall employ the Executive commencing on the Effective Date, and the
Executive hereby accepts such employment, all upon the terms and conditions set
forth herein.

 

2. DUTIES AND AUTHORITY.

The Executive shall serve as the Vice President, Controller of the Company, with
those authorities, duties and responsibilities customary to that position and
such other authorities, duties and responsibilities as the Board of Directors of
Parent (the “Board”) or the Company’s President and Chief Executive Officer may
reasonably assign the Executive from time to time. The Executive shall use his
best efforts, including the highest standards of professional competence and
integrity, and shall devote substantially all his business time and effort, in
and to his employment hereunder, and shall not engage in any other business
activity which would conflict with the rendition of his services hereunder,
except that the Executive may hold directorships or related positions in
charitable, educational or not-for-profit organizations, or directorships in
business organizations if approved in writing by the Chief Executive Officer,
and make passive investments, which do not interfere with the Executive’s
day-to-day acquittal of his responsibilities to the Company.

 

3. TERM.

(a) General. This Agreement shall have effect as of the Effective Date, and
shall remain in effect until the third anniversary of the Effective Date (the
“Initial Employment Term”) or, if earlier, the date this Agreement and the
Executive’s employment hereunder shall have been terminated in accordance with
the provisions of Section 5. The Executive’s employment under this Agreement
shall renew



--------------------------------------------------------------------------------

automatically for successive one (1)-year periods, unless at least ninety
(90) days prior to the end of the Initial Employment Term or any subsequent
anniversary of the Effective Date either party shall have given notice
(“Termination Notice”) to the other party that the term of employment shall
terminate on that anniversary date. The period from the Effective Date until
this Agreement shall have expired in accordance with this Section or been
terminated in accordance with Section 5 is hereafter referred to as “the term
hereof” or “the term of this Agreement.”

(b) Survival of Certain Provisions. Notwithstanding anything else herein
contained, the provisions of Sections 4(f), 4(g), 5, 6 and 7 hereof shall
survive the termination of this Agreement and of the Executive’s employment
hereunder (whether or not this Agreement terminates during its term or by
non-renewal).

 

4. COMPENSATION.

In return for his services hereunder, the Executive shall be entitled to the
following:

(a) Salary. Starting on the Effective Date, the Company shall pay the Executive,
in accordance with the Company’s customary payroll practices for executives,
salary at an annual rate of $220,000, subject to annual review and upward
adjustment at the determination and sole discretion of the Board (as so
adjusted, the Executive’s “Salary”). Additionally, from the Effective Date until
December 31, 2007, to the extent that the Executive remains employed by the
Company during the applicable customary payroll period, the Company shall pay to
the Executive, in equal, pro-rata installments in accordance with the customary
payroll practices for executives, an amount equal to (i) the amount the
Executive would have earned had his salary been $220,000 from January 1, 2007
until the Effective Date less (ii) the amount of salary actually earned by the
Executive from January 1, 2007 until the Effective Date.

(b) Bonus. In addition to the Salary, the Executive shall be entitled to
participate in the Company’s short-term incentive plans and programs for
executives as the Board may establish from time to time, subject to the
applicable terms and conditions of such plans and programs and to the discretion
of the Board or any administrative or other committee provided for in or
contemplated by such plan or program, exercised in accordance with applicable
law. The Board may also award other bonuses from time to time in its discretion.

(c) Long-Term Incentives. The Executive shall be eligible to participate in such
long-term incentive plans and programs for executives as the Board may establish
from time to time, subject to the applicable terms and conditions of such plans
and programs and to the discretion of the Board or any administrative or other
committee provided for in or contemplated by such plan or program, exercised in
accordance with applicable law.

(d) Fringe Benefits. The Executive will be eligible for and entitled to
participate in other benefits maintained by the Company for its senior executive
officers, as such benefits may be modified from time to time for all such
employees, such as its

 

2



--------------------------------------------------------------------------------

medical, dental, 401(k), accident, disability, and life insurance benefits, on a
basis not less favorable than that applicable to peer executives of the Company.
Any such participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company and (iii) the
discretion of the Board or any administrative or other committee provided for in
or contemplated by such plan, exercised in accordance with applicable law. The
Executive will also be entitled to the following:

(i) Subject to the Company’s standard policies, four (4) weeks of vacation per
calendar year (or any longer period as shall be provided under the Company’s
general vacation policies), without reduction in Salary, to be taken at such
times and intervals as shall be determined by the Executive subject to the
reasonable business needs of the Company and to Company policies as in effect
from time to time.

(ii) Appropriate office space, administrative support, e.g., secretarial
assistance, and such other facilities and services as are suitable to the
Executive’s position and adequate for the performance of the Executive’s duties.

(iii) The use of a company car. The Company shall be responsible for the
purchase price or lease payment and shall pay or reimburse all of the
Executive’s expenses for gasoline for use of the Company car, and maintenance
and insurance of his Company car, subject to such reasonable reporting
requirements as may be specified by the Company and/or the Internal Revenue
Service. The Executive shall keep and submit records of his business and
personal use of the automobile. The Executive acknowledges that his personal use
of the automobile will result in additional taxable income to him.

(iv) Up to $10,000 per annum in reimbursement of legal and personal tax
preparation and planning assistance.

(v) Payment or reimbursement of the cost of membership for himself and his
immediate family in one country club and business-related use thereof.

(vi) Payment or reimbursement of the cost, not covered by health insurance, of
one comprehensive physical examination during each year during the term of this
Agreement.

(vii) Participation in the Company’s 2006 Supplemental Executive Retirement
Plan.

Executive acknowledges that he will have no right to cash compensation in lieu
of any of the specific foregoing fringe benefits except with respect to vacation
pay, and then only to the extent, if any, allowed by the Company’s vacation pay
policies as in effect from time to time or required by applicable law.

(e) Business Expenses. The Executive will be entitled to reimbursement of all
reasonable business expenses, in accordance with the Company’s policy as in
effect from time to time and on a basis not less favorable than that applicable
to other

 

3



--------------------------------------------------------------------------------

executives of the Company, including, without limitation, telephone, travel and
entertainment expenses incurred by the Executive in connection with the business
of the Company, subject to such reasonable substantiation and documentation as
may be specified by the Company.

(f) Indemnification. The Company shall, and the Company shall use its best
efforts to cause the Parent and any subsidiaries or affiliates it may now or
hereafter have to, indemnify the Executive to the maximum extent permitted by
law and regulation in connection with any liability, expense or damage which the
Executive incurs as a result of the Executive’s employment and positions with
the Company and its current or future subsidiaries as contemplated by this
Agreement, provided that the Executive shall not be indemnified with respect to
any matter as to which he shall have been adjudicated in any proceeding not to
have acted in good faith in the reasonable belief that his action was in the
best interest of the Company and its subsidiaries. The Company, on behalf of
itself and its current and future subsidiaries, hereby confirms that the
occupancy of all offices and positions which in the future are or were occupied
or held by the Executive in connection with his employment under this Agreement
have been so occupied or held at the request of and for the benefit of the
Company and its subsidiaries for purposes of the Executive’s entitlement to
indemnification under applicable provisions of the respective articles of
organization and/or other similar documents of the Company and its subsidiaries.
Expenses incurred by the Executive in defending a claim, action, suit,
investigation or proceeding shall be paid by the Company in advance of the final
disposition thereof upon the receipt by the Company of an undertaking by the
Executive to repay such amount if it shall ultimately be determined that he is
not entitled to be indemnified hereunder. The foregoing rights are not exclusive
and shall not limit any rights accruing to the Executive under any other
agreement or contract or under applicable law.

(g) Parachute Payment Taxes. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit under this Agreement or any
other agreement or arrangement of the Company received or to be received by the
Executive in connection with a Change of Control or the termination of the
Executive’s employment (all such payments and benefits, the “Total Payments”) is
determined to be subject (in whole or in part) to the excise tax imposed by
Section 4999 of the Code (together with any interest or penalties imposed with
respect to such excise tax, the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including without limitation any
income taxes and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount equal to the Excise Tax. All determinations required to be
made under this Section 4(g), including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
accountants or such other certified public accounting firm reasonably acceptable
to the Company as may be designated by the Executive which shall provide
detailed supporting calculations both to the Company and the Executive. No
Gross-Up Payment shall be made before six months and one day after the
Executive’s termination of

 

4



--------------------------------------------------------------------------------

employment or later than the end of the Executive’s taxable year next following
the taxable year in which the Executive paid the Excise Tax.

 

5. TERMINATION OF EMPLOYMENT AND EFFECTS THEREOF.

(a) Termination. This Agreement and the Executive’s employment under this
Agreement may be terminated prior to its expiration under Section 3 in the
following circumstances. On any termination (including expiration of the term
hereof), the Executive (or in the event of his death, his estate) shall be
entitled to his then Salary and SERP contribution (as described in
Section 4(d)(vii)) earned or accrued but unpaid through the end of the month in
which termination (including death) occurred but the Company shall have only
such further obligations to the Executive, if any, as are specified below under
the applicable termination provisions.

(i) Upon Death. In the event of the Executive’s death during the term hereof,
the Executive’s employment hereunder shall immediately and automatically
terminate.

(ii) As a Result of Disability. In the event that the Executive becomes disabled
during the term hereof within the meaning of the Company’s then applicable
long-term disability plan, the Company may terminate the Executive’s employment
without further obligation upon notice to the Executive. In the event of such
disability, the Executive will continue to receive his Salary and benefits under
Section 4 hereof until the earlier of his death or the date the Executive
becomes eligible for disability income under the Company’s then applicable
long-term disability plan or eligible for benefits under the Company’s workers’
compensation insurance plan.

(iii) By the Company for Cause. The Company may terminate the Executive’s
employment for Cause (as defined in subsection (b) below) at any time upon
notice to the Executive setting forth in reasonable detail the nature of such
Cause.

(iv) By the Company Other Than for Cause. The Company may terminate Executive’s
employment other than for Cause upon thirty (30) days notice to the Executive
(or at its option immediately with thirty (30) days continued compensation,
including his then Salary and benefits, in lieu of such notice). In the event of
such termination, Executive (or in the event of his death following termination,
his estate) shall be entitled only to the additional amounts described in
subparagraphs (A) and (C) below and the continuation of health insurance
benefits described in subparagraph (B) below, subject to (D) below:

(A) Salary Payment. Under this subparagraph, the Executive shall be entitled to
receive a one-time payment in an amount equal to one (1) times his annual Salary
at the highest annualized rate in effect during the one year immediately
preceding such date, payable in a single lump sum six months and one day after
the termination.

 

5



--------------------------------------------------------------------------------

(B) Health Care Continuation. If at his termination of employment by the Company
without Cause the Executive is eligible to and timely elects continued health
coverage under Sections 601-607 of ERISA (“COBRA Continuation”) then, for the
period of such COBRA Continuation (or for twelve (12) months, if less), the
Company shall also pay that share of the premium cost of Executive’s COBRA
Continuation (and that of his eligible dependents also electing COBRA
Continuation) in the Company’s group health plan as it pays for active employees
of the Company and their dependents generally.

(C) Pro Rata Bonus. The Executive shall be entitled to a pro rata bonus in an
amount determined under the terms of the applicable Company bonus plan, at the
same time as executive bonuses are paid generally under the applicable Company
bonus plan, but in no event later than March 15 of the year following the year
in which the termination occurs.

(D) Effect of Change of Control. In the event the Company terminates the
Executive’s employment other than for Cause within one (1) year following a
Change of Control (as defined in subparagraph (b) below), the Executive shall be
entitled to receive (1) an amount equal to two (2) times his annual Salary at
the highest annualized rate in effect during the one year immediately preceding
the date of the Change of Control, payable in a single lump sum six months and
one day after the termination, in lieu of the amount described in subparagraph
(A) above, (2) COBRA Continuation under subparagraph (B) above (but in this
event, for a maximum of eighteen (18) months), (3) a pro rata bonus as
determined under subparagraph (C) above, and (4) solely with respect to a Change
of Control that occurs during the term of this Agreement, the Company shall
cause all equity incentive awards granted to the Executive to become fully
vested. For the avoidance of doubt, the Change of Control that occurred on
November 30, 2006 shall not be deemed to have occurred during the term of this
Agreement for purposes of Section 5(a)(iv)(D)(4). Anything in this Agreement to
the contrary notwithstanding, if the Executive’s employment with the Company is
terminated other than for Cause prior to the date on which a Change of Control
occurs, and it is reasonably demonstrated that such termination (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control then for all purposes of this Agreement the date of the
Change of Control shall mean the date immediately prior to the date of such
termination.

(v) By the Executive. Executive may terminate his employment and this Agreement
for any or no reason whatsoever at any time upon sixty (60) days’ notice.

(A) Good Reason. In the event the Executive gives such notice for and within
sixty (60) days of having Good Reason, on the effective date of his resignation
he shall be entitled to receive an amount equal to one (1) times his annual
Salary at the highest annualized rate in effect during the one year immediately
preceding the date of the date of termination, payable in a single lump sum six
months and one day after the termination, COBRA Continuation under subparagraph
(B) of paragraph (iv) above and a pro rata bonus under subparagraph (C) of
paragraph (iv) above.

 

6



--------------------------------------------------------------------------------

(B) Effect of Change of Control. In the event the Executive gives such notice
within the period of thirty (30) days beginning six (6) months immediately
following a Change of Control, regardless of whether the Executive has Good
Reason to terminate his employment, he shall receive the identical benefits as
if the termination had occurred under Section 5(a)(iv)(D) above. In the event
that at any time within one (1) year following a Change of Control the Executive
gives such notice for and within sixty (60) days of having Good Reason, he shall
receive the identical benefits as if the termination had occurred under
Section 5(a)(iv)(D) above. Anything in this Agreement to the contrary
notwithstanding, if the circumstances constituting Good Reason occur prior to
the date on which a Change of Control occurs, and it is reasonably demonstrated
that such circumstances (i) occurred at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control
then for all purposes of this Agreement the date of the Change of Control shall
mean the date immediately prior to the occurrence of such circumstances.

(C) Resignation Without Good Reason. In the event the Executive resigns other
than in the circumstances described in subparagraphs (A) and (B) above, he shall
not be entitled to any additional Salary or COBRA Continuation or pro rata
bonus. The Company may at its sole option waive the requirement of advance
notice and decline to accept the Executive’s service for any period following
its receipt of notice, but in that event, Executive shall be entitled to
continued compensation in accordance with Section 4 for the entirety of the
otherwise applicable notice period (and will be deemed to be an employee for
such period) as well as Salary and COBRA Continuation and pro rata bonus in
accordance with this paragraph if applicable.

(D) Acknowledgement and Notice. The Company acknowledges that the change in the
composition of the Board that occurred on November 30, 2006 constituted a Change
in Control and with respect thereto, the Executive shall have the right to
provide notice pursuant to the first sentence of Section 5(a)(v)(B) from
December 1, 2007 until December 31, 2007.

(vi) Expiration. In the event that the Company gives a Termination Notice under
Section 3(a), then upon the expiration of the term of this Agreement, if the
Executive is then employed, the Executive shall be entitled to receive an amount
equal to the monthly equivalent of his Salary (at the highest annualized rate in
effect during the one year immediately preceding such date), multiplied by his
full years and fraction of year of service with the Company, its affiliates and
their predecessors (but not more than one (1) times his annual Salary at the
highest annualized rate in effect during the one year immediately preceding the
date of termination) payable in a single lump sum six months and one day after
the expiration of the term of this Agreement, COBRA Continuation under
subparagraph (B) of paragraph (iv) above and a pro rata bonus under subparagraph
(C) of paragraph (iv) above. The Salary benefit provided by this paragraph
(vi) shall be reduced (but not below zero) by the amount of any other cash
severance benefit to which the Executive may then be entitled under any general
severance plan or policy of the Company.

 

7



--------------------------------------------------------------------------------

(b) Definitions. For these purposes:

(i) “Cause” means the Executive has: (A) been convicted of, or has pled guilty
or nolo contendere to, any felony, or any misdemeanor involving moral turpitude
under the laws of the United States or any state or political subdivisions
thereof; (B) committed a breach of duty of loyalty which is materially
detrimental to the Company; (C) materially violated any provision of Section 6
of this Agreement; (D) failed to perform or adhere to explicitly stated duties
or guidelines of employment or to follow the directives of the Board (which are
not unlawful to perform or to adhere to or follow and which are within the scope
of Executive’s duties) following a written warning that if such failure
continues it will be deemed a basis for a “For Cause” dismissal; or (E) acted
with gross negligence or willful misconduct in the performance of the
Executive’s duties. No act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company. Following a Change of Control,
subsection (D) above shall be deleted from this definition of “Cause.”

(ii) “Change of Control” means the occurrence of any of the following: (A) a
merger or consolidation of Parent or the Company with or into another person or
the sale, transfer, or other disposition of all or substantially all of the
Parent’s or Company’s assets to one or more other persons in a single
transaction or series of related transactions, unless securities possessing more
than 50% of the total combined voting power of the survivor’s or acquirer’s
outstanding securities (or the securities of any parent thereof) are held by a
person or persons who held securities possessing more than 50% of the total
combined voting power of Parent immediately prior to that transaction; (B) any
person or group of persons (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended and in effect from time to time),
other than the Parent, the Company or an affiliate, directly or indirectly
acquires beneficial ownership (determined pursuant to Securities and Exchange
Commission Rule 13d-3 promulgated under the said Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Parent’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Parent’s stockholders; or (C) over a period of 36 consecutive months or
less, there is a change in the composition of the Board such that a majority of
the members of the Board (rounded up to the next whole number, if a fraction)
ceases to be composed of individuals who either (1) have been members of the
Board continuously since the beginning of the 36-month period referred to above
or (2) have been elected or nominated for election as Board members during such
period by at least a majority of the members Board described in the preceding
clause (1) who were still in office at the time that election or nomination was
approved by the Board, provided, however, that a Change of Control shall be
deemed to have occurred in any event if, by reason of one or more actual or
threatened proxy contests for the election of directors or otherwise, a majority
of the Board shall consist of individuals, other than directors referred to in
clause (1) above, whose election as

 

8



--------------------------------------------------------------------------------

members of the Board occur within such 36-month period at the request or on
behalf of the same person or group of persons (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended and in
effect from time to time).

(iii) “Good Reason” means (A) the assignment to the Executive of any duties
materially inconsistent with the Executive’s status as a senior executive
officer of the Company or a meaningful alteration, adverse to the Executive, in
the nature or status of the Executive’s responsibilities (other than reporting
responsibilities); (B) permanent relocation of his principal place of employment
to a location more than seventy-five miles distant from his principal place of
employment as of the Effective Date; (C) a reduction by the Company in the
Executive’s annual base salary as in effect on the date hereof or as the same
may be increased from time to time except for across-the-board salary reductions
similarly affecting all senior executives of the Company and all senior
executives of any person in control of the Company; (D) the failure by the
Company to continue in effect any compensation plan in which the Executive
participates which is material to the Executive’s total compensation, or the
failure by the Company to continue the Executive’s participation therein on a
basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants; or (E) the failure by the Company to continue to provide the
Executive with benefits substantially similar to those enjoyed by the Executive
under any of the Company’s pension, life insurance, medical, health and
accident, or disability plans at any time subsequent to the Effective Date, or
the taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by the Executive at any time subsequent to the Effective
Date. Notwithstanding the foregoing, the events described in (D) and (E) above
shall not constitute “Good Reason” where they are the direct result of the
elimination or modification of benefit plans or arrangements by the Company with
respect to employees generally.

(c) Cessation of Authority on Termination. Immediately upon the Executive
terminating or being terminated from his position with the Company for any
reason or no reason, the Executive will stop serving the functions of the
terminated or expired position or any other positions with any affiliate, and
shall be without any of the authority of or responsible for any such position.
On request of the Board, at any time following his termination of employment for
any reason or no reason, the Executive shall resign from the Board if then a
member and the board of directors of the Company or any other subsidiary of
Parent or which he is then a member.

(d) No Obligation to Mitigate. Executive shall not be required to seek other
employment or income to reduce any amounts payable to the Executive by the
Company under this Section. Further, except as otherwise provided in subsection
(a)(vi) the amount of any payment or benefit provided for by this Section shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.

 

9



--------------------------------------------------------------------------------

(e) Release of Claims. Notwithstanding the foregoing, the Executive shall not be
entitled to any additional amounts under this Section unless no later than
twenty-one (21) days following his termination he shall have executed and
delivered to the Company a general release of claims in the form attached hereto
as Exhibit A.

 

6. PROVISIONS RELATING TO EXECUTIVE CONDUCT AND TERMINATION OF EMPLOYMENT.

(a) Confidentiality. The Executive recognizes and acknowledges that certain
assets of the Company constitute Confidential Information. The term
“Confidential Information” as used in this Agreement shall mean all information
which is known only to the Executive or the Company, other employees or others
in a confidential relationship with the Company and any persons controlling,
controlled by or under common control with the Company (each, an “Affiliate”)
and their respective employees, officers and partners), and relating to the
Company’s or any Affiliate’s business (including, without limitation,
information regarding clients, customers, pricing policies, methods of
operation, proprietary computer programs, sales, products, profits, costs,
markets, key personnel, formulae, product applications, technical processes, and
trade secrets), as such information may exist from time to time, which the
Executive acquired or obtained by virtue of work performed for the Company, or
which the Executive may acquire or may have acquired knowledge of during the
performance of said work. The Executive agrees that at all times during his
employment and thereafter (including periods after the term of this Agreement),
he will keep and maintain all Confidential Information and all of the affairs of
the Company and its Affiliates confidential, and will not, except (1) as
necessary for the performance of his responsibilities hereunder or (2) as
required by judicial process and after three days prior notice to the Company
unless required earlier by a court order or a legal requirement, disclose to any
person for any reason or purpose whatsoever, directly or indirectly, all or any
part of the Confidential Information of the Company and its Affiliates. The
Executive is not bound by the restrictions in this paragraph with respect to any
information that becomes public other than as a consequence of the breach by the
Executive of his confidentiality obligations hereunder or is disclosed without
an obligation of confidentiality. The Executive can disclose all information to
his personal advisors subject to becoming liable for any violation by them of
Executive’s confidentiality obligations.

(b) Return of Materials. The Executive agrees that on the termination of his
employment, however such termination may occur, the Executive will promptly
return to the Company all materials and other property from time to time held by
the Executive and proprietary to the Company including without limitation any
documents incorporating, reflecting or reproducing in whole or in part any
Confidential Information, credit cards, and the like.

(c) Non-Solicitation and Non-Compete. The Executive agrees that,

(i) during the term hereof, he will not, directly or indirectly, either as a
principal, agent, employee, employer, stockholder, co-partner or in any other
capacity

 

10



--------------------------------------------------------------------------------

whatsoever, engage in any outside activity, whether or not competitive with the
business of the Company, that could foreseeably give rise to a conflict of
interest or otherwise interfere with his duties and obligations to the Company;

(ii) during the term hereof, and after the term for any Termination Payment Term
(as defined in (iii) below), he will not, directly or indirectly, either as a
principal, agent, employee, employer, stockholder, co-partner or in any other
capacity whatsoever, solicit, hire or attempt to hire, or assist others in
soliciting, hiring or attempting to hire, any individual employed by the Company
at any time while the Executive was also so employed, or encourage any such
individual to terminate his or her relationship with the Company; and

(iii) during the term hereof, and after the term for any Termination Payment
Term (as defined below), he will not directly or indirectly, either as a
principal, agent, employee, employer, stockholder, co-partner or in any other
capacity whatsoever, engage in or undertake any planning for any activity which
is significantly competitive with the business of the Company, as conducted or
under consideration at any time during his employment by the Company. The
“Termination Payment Term” shall be the period of time, if any, corresponding to
the amount of any lump-sum received upon termination of the Executive’s
employment under Sections 5(a)(iv)(A) or (D), Section 5(a)(v) or
Section 5(a)(vi). Other benefits received upon termination, such as pro rata
profit sharing and payments for COBRA, shall not be included when calculating
the Termination Payment Term. For example, and solely for purposes of
clarification, if the Executive is entitled to a lump sum payment equal to 2
times his annual Salary, then the Termination Payment Term would be 2 years, and
the Executive would be bound by the above prohibition for a period of two years
after his termination.

(d) Injunctive Relief. The Executive acknowledges that a breach of any of the
covenants contained in this Section 6 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it shall not
be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat of breach, the Company shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 6 or such other relief as may be required to specifically enforce
any of the covenants in this Section 6. The Executive agrees and consents that
injunctive relief may be sought in any state or federal court of record in the
Commonwealth of Pennsylvania, or in the state and county in which a violation
may occur or in any other court having jurisdiction, at the election of the
Company; to the extent that the Company seeks a temporary restraining order (but
not a preliminary or permanent injunction), the Executive agrees that a
temporary restraining order may be obtained ex parte. The Executive agrees and
submits to personal jurisdiction before each and every court designated above
for that purpose.

(e) Blue-Pencilling. The parties consider the covenants and restrictions
contained in this Section 6 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some

 

11



--------------------------------------------------------------------------------

part of it been deleted or had its scope of application been modified, such
covenant or restriction shall be deemed to have been applied with such
modification as would be necessary and consistent with the intent of the parties
to have made it valid, enforceable and effective.

(f) Noninterference. In the event of any dispute under this Agreement or
otherwise relating to the Executive’s relationship with the Company, any
Affiliate of the Company, or their respective principals or management, whether
or not during the term of this Agreement, the Executive agrees not to bring any
legal proceeding or take any legal action to seek to enjoin or otherwise impede
the purchase, sale, financing, refinancing, development, establishment or
operation of any business venture or entity in which any of such persons or
entities has any interest.

 

7. MISCELLANEOUS.

(a) Freedom to Contract. The Executive represents that he is free to enter into
this Agreement and carry out his obligations hereunder without any conflict with
any prior agreements, and that he has not made and will not make any agreement
in conflict with this Agreement.

(b) Entire Agreement. This Agreement represents the entire and only
understanding between the parties on the subject matter hereof and supersedes
any other agreements or understandings between them on such subject matter.

(c) Binding Effect, Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, successors and
assigns of the respective parties. Without the express written consent of the
other party, neither the Company nor the Executive may assign any duties or
right or interest hereunder or right to receive any money hereunder and any such
assignment shall be void; provided, however, that without the Executive’s
consent the Company may assign its rights and obligations hereunder in their
entirety to any successor to all or substantially all of its business, whether
affected by merger or otherwise. The preceding sentence, however, shall not
prevent the transfer of any right or interest to receive any money hereunder by
the Executive by way of testamentary disposition or intestate succession. The
Company shall require any successor or assign (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition or property or
stock, liquidation or otherwise) to all or a significant portion of the assets
of the Company, by agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Regardless of whether such agreement is
executed by a successor, this Agreement shall continue to be binding upon the
Company and any successor and assign shall be deemed the “Company” for purposes
of this Agreement.

(d) Severability. In the event any provision of this Agreement shall be
determined in any circumstances to be invalid or unenforceable, such
determination

 

12



--------------------------------------------------------------------------------

shall not affect or impair any other provision of this Agreement or the
enforcement of such provision in other appropriate circumstances.

(e) Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if sent by overnight courier or by certified mail,
return receipt requested, postage prepaid or sent by written telecommunication
or telecopy, to the relevant address set forth below, or to such other address
as the recipient of such notice or communication shall have specified to the
other party hereto in accordance with this Section 7(e):

If to the Company, to:

Wheeling-Pittsburgh Steel Corporation

1134 Market Street

Wheeling, WV 26003

Attention: Chief Executive Officer

Telecopy: 304-234-2690

with a copy to the Company’s Chief Financial Officer at the same address.

If to the Executive, at his last residence shown on the records of the Company.

Any such notice shall be deemed to have been received (i) if delivered
personally, when received, (ii) if sent by overnight courier, when sent,
(iii) if mailed, two (2) days after being mailed as described above and (iv) in
the case of facsimile transmission, when confirmed by facsimile machine report.

(f) Arbitration of Claims. The parties hereto agree that except as provided in
Section 6(d) above any dispute hereunder, or otherwise relating to the
Executive’s relationship with the Company, whether or not arising during the
term of this Agreement, shall be resolved by submission to final and binding
arbitration held in Pittsburgh, Pennsylvania or as otherwise mutually agreed
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association then existing, and judgment on any arbitration
award may be entered in any court of competent jurisdiction. Any cause of action
or matter in dispute is hereby waived unless arbitration proceedings are
initiated by the complaining party within one (1) year from the later of the
accrual of the cause of action or the date on which the cause of action should
reasonably have been discovered. The Executive and the Company agree any such
arbitrator shall not be empowered to amend or modify this Agreement or any other
relevant agreement in any respect and further agree that the arbitrator shall
not have the jurisdiction to award punitive damages and shall be without the
authority to award relief other than monetary damages. Executive and the Company
understand and agree that the Company shall bear the arbitrator’s fee and any
other type of expense or cost that Executive would not be required to bear if
Executive were free to bring the dispute or claim in court as well as any other
expense or cost that is unique to arbitration.

 

13



--------------------------------------------------------------------------------

Executive and the Company shall each pay their own attorneys’ fees incurred in
connection with an arbitration, and the arbitrator will not have authority to
award attorneys’ fees unless a statute or contract at issue in the dispute
authorizes the award of attorneys’ fees to the prevailing party, in which case
the arbitrator shall have the authority to make an award of attorneys’ fees as
required or permitted by applicable law. If there is a dispute as to whether
Executive or the Company is the prevailing party, the arbitrator will decide
this issue. Any cause of action or matter in dispute is hereby waived unless
arbitration proceedings are initiated by the complaining party within one
(1) year from the later of the accrual of the cause of action or the date on
which the cause of action should reasonably have been discovered.

(g) JURY & PUNITIVE DAMAGES WAIVER. EACH PARTY EXPRESSLY WAIVES ANY AND ALL
RIGHTS THAT HE OR IT MAY HAVE TO HAVE ANY DISPUTE (WHETHER OR NOT ARISING DURING
THE TERM OF THIS AGREEMENT) HEREUNDER OR OTHERWISE RELATING TO THE EXECUTIVE’S
RELATIONSHIP WITH THE EMPLOYER OR ANY AFFILIATE TRIED BEFORE OR DETERMINED BY A
JURY OR TO CLAIM OR RECOVER PUNITIVE DAMAGES.

(h) Reimbursement of Legal Fees. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel or incur other costs and
expenses in connection with the enforcement of any or all of his rights under
Agreement, and provided that the Executive substantially prevails in the
enforcement of such rights, the Company shall pay (or the Executive shall be
entitled to recover from the Company, as the case may be) the Executive’s
reasonable attorneys’ fees and costs and expenses in connection with the
enforcement of his rights, including the enforcement of any arbitration award,
up to $50,000 in the aggregate.

(i) Amendment. This Agreement may be modified only by an instrument in writing
executed by the parties hereto.

(j) Interpretive Matters; Counterparts. The headings of sections of this
Agreement are for convenience of reference only and shall not affect its meaning
or construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. No delay or omission by
either party hereto in exercising any right, power or privilege hereunder shall
impair such right, power or privilege, nor shall any single or partial exercise
of any such right, power or privilege preclude any further exercise thereof or
the exercise of any other right, power or privilege. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one such counterpart.

(k) Governing Law. This Agreement is to be governed and construed according to
the internal substantive laws of the Commonwealth of Pennsylvania.

 

14



--------------------------------------------------------------------------------

(l) Conflicts. To the extent that this Agreement conflicts with any provision,
in any handbook, policy manual, rule or regulation, the provisions of this
Agreement shall take precedent.

(m) Consultation with Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel or other advisers of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has made any representations or warranties to
the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.

(n) Withholding. Any payments provided for in this Agreement shall be paid net
of any applicable tax withholding required under federal, state or local law.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

 

WHEELING-PITTSBURGH STEEL CORPORATION

By:

 

/s/ David A. Luptak

 

David A. Luptak,

Executive Vice President,

General Counsel and Secretary

EXECUTIVE:

/s/ Vincent D. Assetta

Vincent D. Assetta

 



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

In exchange for the severance pay and other benefits set forth in my amended and
restated employment agreement with Wheeling-Pittsburgh Steel Corporation (the
“Company”) dated July 17, 2007 (as amended through the date hereof, the
“Employment Agreement”), I forever give up, waive and release any and all
claims, charges, complaints, grievances or promises of any and every kind I may
have up to the date of this Release against the Company, its parent,
Wheeling-Pittsburgh Corporation, and other affiliates and its and their
directors, officers and employees, and related persons, including, without
limitation, my rights under Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Employee Retirement Income Security
Act (“ERISA”), the Equal Pay Act, the Americans with Disabilities Act (“ADA”),
the Age Discrimination in Employment Act (“ADEA”) and other federal and state
statutes prohibiting discrimination on the basis of age, sex, race, color,
handicap, religion and national origin and any common law claims, including
without limitation, claims for defamation, intentional infliction of emotional
distress, intentional interference with contract, negligent infliction of
emotional distress, personal injury, breach of contract, unpaid wages or
compensation, or claims for unreimbursed expenses. This release shall not extend
to any claim to amounts due me in accordance with the terms of my Employment
Agreement after termination of my employment or to claims to indemnity I may
have under the terms of my Employment Agreement, applicable law, or the
Company’s or its parent’s articles of organization or bylaws for having served
as a director, officer or employee of the Company, its parent or any affiliate.

I acknowledge that I have been advised of my right to consult an attorney before
I sign this Release and that I have twenty-one (21) days to consider whether to
sign this Release. If the Release is not received by the Company at the end of
the twenty-one (21) day period, it will be considered expired and withdrawn and
the Company’s severance obligations under my Employment Agreement void. If I
execute this Release prior to the end of the twenty-one (21) day period that has
been provided for me to consider it, I agree and acknowledge that the prior
execution was a knowing and voluntary waiver of my right to consider this
Release for a full twenty-one (21) days, and was due to my conclusion that I had
ample time in which to consider and understand this Release, and in which to
review this Release with my counsel.

Nothing in this Release shall be construed to affect the Equal Employment
Opportunity Commission’s (“Commission”) independent right and responsibility to
enforce the law. I understand, however, that, while this Release does not affect
my right to file a charge or participate in an investigation or proceeding
conducted by the Commission, it does bar any claim I might have to receive
monetary damages in connection with any Commission proceeding concerning matters
covered by this Release.

 



--------------------------------------------------------------------------------

I understand I have the right to revoke this Release within seven (7) days of
signing it. I understand that to revoke this Release, I must notice the Company
in writing in accordance with the notice procedures set forth in my Employment
Agreement.

 

   Executive

Dated:                                